        Case 7:20-cv-00217 Document 15-1 Filed on 10/23/20 in TXSD Page 1 of 4

                                                                    Unified Program Integrity Contractor
                                                                    South Western Jurisdiction (UPICSW)




July 24, 2020

Acute Care Ambulance Service, LLC
1802 Joleigh St.
Mercedes, TX 78570

Re:    Notice of Suspension of Medicare Payments
       Supplier Medicare ID Number(s): AMB1342
       Supplier NPI: 1932471075
       Record Identifier: PSP-200617-00004

Dear Acute Care Ambulance Service, LLC:

The purpose of this letter is to notify you of our determination to suspend your Medicare payments
pursuant to 42 C.F.R. § 405.371(a)(2). The suspension of your Medicare payments took effect on July
22, 2020 Prior notice of this suspension was not provided, because giving prior notice would place
additional Medicare funds at risk and hinder our ability to recover any determined overpayment. See 42
C.F.R. § 405.372(a)(3).

The decision to suspend your Medicare payments was made by the Centers for Medicare & Medicaid
Services (CMS) through its Central Office. See 42 C.F.R. § 405.372(a)(4)(iii). This suspension is based
on credible allegations of fraud. CMS regulations define credible allegations of fraud as an allegation
from any source including, but not limited to, fraud hotline complaints, claims data mining, patterns
identified through audits, civil false claims cases, and law enforcement investigations. Allegations are
considered to be credible when they have indicia of reliability. See 42 C.F.R. § 405.370. This
suspension may last until resolution of the investigation as defined under 42 C.F.R. § 405.370 and may
be extended under certain circumstances. See 42 C.F.R. § 405.372(d)(3)(i)-(ii). Specifically, the
suspension of your Medicare payments is based on, but not limited to, information that you
misrepresented services billed to the Medicare program. More particularly, a medical review of claims
submitted by Acute Care Ambulance Service, LLC determined that Medicare coverage guidelines were
not met since the documentation submitted to substantiate the claims failed to describe the beneficiaries’
symptoms at the time of transport and that any other means of transportation would be contraindicated.
Additionally, beneficiary interviews conducted supported that the ambulance services were not
warranted.



The following list of sample claims provide evidence of our findings and serve as a basis for the
determination to suspend your Medicare payments:

       Claim Control            Date(s) of Service       Amount           Basis for Selected Claim
       Number (CCN)                                        Paid
       452919176129030       06/24/2019-06/24/2019        135.42       Beneficiary interview indicated this
 Case 7:20-cv-00217 Document 15-1 Filed on 10/23/20 in TXSD Page 2 of 4

                                                   Unified Program Integrity Contractor
                                                   South Western Jurisdiction (UPICSW)



                                                          beneficiary did not qualify for
                                                      ambulance transports. Additionally,
                                                     this beneficiary had their claim denied
                                                         as part of a postpayment medical
                                                        review because the run sheets that
                                                     failed to document a detailed objective
                                                      description of the patient’s symptoms
                                                         and physical findings to support
                                                     meeting the Medicare requirements for
                                                              an ambulance service.
452919171505480   06/19/2019-06/19/2019   135.42    The medical records had run sheets
                                                    that failed to document a detailed
                                                    objective description of the patient’s
                                                    symptoms and physical findings to
                                                    support meeting the Medicare
                                                    requirements for an ambulance service.
                                                    The run sheet failed to support that any
                                                    other means of transportation was
                                                    contraindicated and that the level of
                                                    medical care of an ambulance service
                                                    was required.
452919178249360   06/26/2019-06/26/2019   135.42    The medical records had run sheets
                                                    that failed to document a detailed
                                                    objective description of the patient’s
                                                    symptoms and physical findings to
                                                    support meeting the Medicare
                                                    requirements for an ambulance service.
                                                    The run sheet failed to support that any
                                                    other means of transportation was
                                                    contraindicated and that the level of
                                                    medical care of an ambulance service
                                                    was required.
452919176129180   06/24/2019-06/24/2019   135.42    The medical records had run sheets
                                                    that failed to document a detailed
                                                    objective description of the patient’s
                                                    symptoms and physical findings to
                                                    support meeting the Medicare
                                                    requirements for an ambulance service.
                                                    The run sheet failed to support that any
                                                    other means of transportation was
                                                    contraindicated and that the level of
                                                    medical care of an ambulance service
                                                    was required.
452919176129100   06/24/2019-06/24/2019   135.42    Beneficiary interview indicated this
                                                    beneficiary did not qualify for
                                                    ambulance transports. Additionally,
        Case 7:20-cv-00217 Document 15-1 Filed on 10/23/20 in TXSD Page 3 of 4

                                                                    Unified Program Integrity Contractor
                                                                    South Western Jurisdiction (UPICSW)



                                                                     this beneficiary had their claim denied
                                                                     as part of a postpayment medical
                                                                     review because the run sheets that
                                                                     failed to document a detailed objective
                                                                     description of the patient’s symptoms
                                                                     and physical findings to support
                                                                     meeting the Medicare requirements for
                                                                     an ambulance service.


This list is not exhaustive or complete in any sense, as the investigation into this matter is continuing.
The information is provided by way of example in order to furnish you with adequate notice of the basis
for the payment suspension noticed herein.

Pursuant to 42 C.F.R. § 405.372(b)(2), you have the right to submit a rebuttal statement in writing to us
indicating why you believe the suspension should be removed. We request that you submit this rebuttal
statement to us within 15 days. You should include with this statement any evidence you believe is
pertinent to your reasons why the suspension should be removed. Y our rebuttal statement and any
pertinent evidence should be sent to:

                                    Qlarant Integrity Solutions, LLC
                               Attn: Rebuttal and Suspension Department
                                   14643 Dallas Parkway, Suite 400
                                           Dallas, TX 75254

If you submit a rebuttal statement, we will review that statement (and any supporting documentation)
along with other materials associated with the case. Based on a careful review of the information you
submit and all other relevant information known to us, we will determine whether the suspension should
be removed, modified, or should remain in effect within 15 days of receipt of the complete rebuttal
package. However, the suspension of your Medicare funds will continue while your rebuttal package is
being reviewed. Thereafter, we will notify you in writing of our determination to continue or remove
the suspension and provide specific findings on the conditions upon which the suspension may be
continued or removed, as well as an explanatory statement of the determination. See 42 C.F.R. §
405.375(b)(2). This determination is not administratively appealable. See 42 C.F.R. § 405.375(c).


If the suspension is continued, we will review additional evidence during the suspension period to
determine whether claims are payable and/or whether an overpayment exists and, if so, the amount of
the overpayment. See 42 C.F.R. § 405.372(c). We may need to contact you with specific requests for
further information. You will be informed of developments and will be promptly notified of any
overpayment determination. Claims will continue to be processed during the suspension period, and
you will be notified about bill/claim determinations, including appeal rights regarding any bills/claims
that are denied. The payment suspension applies to both current and future payments.
        Case 7:20-cv-00217 Document 15-1 Filed on 10/23/20 in TXSD Page 4 of 4

                                                                   Unified Program Integrity Contractor
                                                                   South Western Jurisdiction (UPICSW)




In the event that an overpayment is determined and it is determined that a recoupment of payments
under 42 C.F.R. § 405.371(a)(3) should be put into effect, you will receive a separate written notice of
the intention to recoup and the reasons. You will be given an opportunity for rebuttal in accordance with
42 C.F.R. § 405.374 from Novitas Solutions, Inc. When the payment suspension has been removed, any
money withheld as a result of this action shall be first be applied to reduce or eliminate the determined
overpayment and then to reduce any other obligation to CMS or to the U.S. Department of Health and
Human Services in accordance with 42 C.F.R. § 405.372(e). In the absence of a legal requirement that
the excess be paid to another entity, the excess will be released to you.

Should you have any questions, please contact Christina Cardenas in writing or via telephone at 972-
383-000, Ext. 13160.

Sincerely,




S. Scott Ward, CFE, AHFI
Program Director
Qlarant Integrity Solutions, LLC

cc: Centers for Medicare & Medicaid Services
